919 F.2d 142
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David M. WEST, Plaintiff-Appellant,Warren County Independent Political Council, and all otherssimilarly situated, Plaintiff,v.Tom HART;  Valarie Kinder;  Linda Thomas;  Buddy Adams;David Broderick;  Craig Evans;  William Hatcher;  VelmaKoostra;  John Parker;  Wayne Priest;  David Sowder;  RonWhitlock;  Craig Taylor;  William Jenkins;  Oscar Claypool;Fred Ragland, Defendants-Appellees.
No. 90-6426.
United States Court of Appeals, Sixth Circuit.
Nov. 30, 1990.

Before BOYCE F. MARTIN, Jr., and NATHANIEL R. JONES, Circuit Judges;  and ENGEL, Senior Circuit Judge.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the documents before the court indicates that appellant appealed on November 8, 1990, from the November 2, 1990, order denying a temporary restraining order.  Such an order is not appealable.   Bailey v. Systems Innovation, Inc., 852 F.2d 93, 96 (3d Cir.1988);  Manbourne, Inc. v. Conrad, 796 F.2d 884, 887 n. 3 (7th Cir.1986);  United States v. Crusco, 464 F.2d 1060, 1062 (3d Cir.1972) (per curiam);  Leslie v. Penn Cent. R.R. Co., 410 F.2d 750, 751 (6th Cir.1969) (per curiam).


3
It is ORDERED that the appeal be, and it hereby is, dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.